Citation Nr: 0203430	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
December 1941.  He died on February [redacted], 1989.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1999 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the review of this case, a motion for advancement on 
the docket was received from the appellant's representative.  
As the case is ready for appellate review at this time, there 
would be no advantage to the appellant by granting the 
motion.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
February [redacted], 1989, of septic shock from an unknown source, 
due to or as a consequence of aspiration pneumonia, cardiac 
arrest, and respiratory arrest; right wing mass and cardiac 
arrhythmias were also noted to have been conditions 
contributing to death.

2.  No complaints, findings, or diagnoses of any respiratory 
disability or heart disease were present during service or 
for many years thereafter.

3.  At the time of his death, the veteran was service-
connected for labyrinthitis dysfunction with history of 
otitis media and right mastoidectomy, rated as 30 percent 
disabling, and impaired bilateral hearing, rated as 20 
percent disabling; the combined rating for the disabilities 
at the time of the veteran's death was 40 percent.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

VA has a duty under the VCAA to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decision, Statement 
of the Case, and Supplemental Statements of the Case provided 
to the appellant specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they notified 
the appellant of all regulations pertinent to her claim, 
informed her of the reasons for which it had denied her 
claim, and provided her additional opportunities to present 
evidence and argument in support of her claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103A.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim, and the Board notes 
that the claims file contains all relevant medical records, 
including a February 2001 VA physician's opinion concerning 
the etiology of the veteran's death.  The Board thus finds 
that VA has done everything reasonably possible to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  As such, there 
has been no prejudice to the appellant that would warrant a 
remand, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Turning to the record, the Board first notes that the 
veteran's Certificate of Death indicates he died in February 
1989 of septic shock from an unknown source, due to or as a 
consequence of aspiration pneumonia, cardiac arrest, and 
respiratory arrest.  No complaints, findings, or diagnoses of 
any respiratory disability or heart disease were present 
during service.  At the time of his death, the veteran was 
service-connected for labyrinthitis dysfunction with history 
of otitis media and right mastoidectomy, as well as impaired 
bilateral hearing.

The appellant's contentions in this matter, as reflected in 
an attachment to the May 2001 Statement of Accredited 
Representative in Appealed Case (Form 646), are (in pertinent 
part) as follows:

The veteran was service connected prior 
to his death on February [redacted], 1989, at 30% 
under Diagnostic Code 6204 for 
labyrinthitis dysfunction with history of 
otitis media and right mastoidectomy.  
More importantly, the veteran underwent 
surgical intervention for this condition 
on February [redacted], 1989, just 22 days prior 
to his death.  The record further 
indicates that the veteran became gravely 
ill on February [redacted], 1989, and was rushed 
by EMS to the hospital where he expired 
the following day.  The death certificate 
lists the immediate cause of death being 
septic shock from an unknown source.  It 
is the widow's contentions that the 
veteran's service connected right ear 
condition requiring multiple surgeries 
with the most recent being February 2, 
1989, was the source of infection that 
led to his death from septic shock.

The Board notes that the record does reflect that the veteran 
did indeed undergo several surgical procedures for his ear 
problems, including a right ear tympanoplasty and 
mastoidectomy on February 9, 1989.  Further, the record does 
reflect that the veteran was admitted to a hospital on 
February [redacted], 1989 ("He aspirated vomitus and was 
semiconscious when EMS found him at his house") and died the 
following day.  There is nothing in the record, however, to 
indicate that the ear surgeries were related to the septic 
shock or other conditions noted on the veteran's death 
certificate.  In fact, and as noted by a February 2001 VA 
physician's letter, there "was no mention of any acute ear 
pathology in his [the veteran's] hospital summary, pulmonary 
consult or autopsy report."  The VA physician further stated 
that it was his opinion that the veteran's ear condition 
"might have contributed to [the] veteran's overall physical 
condition but did not contribute to or materially hasten his 
death."

The Board observes that the veteran's death certificate 
indicates that heart disease and respiratory disability 
contributed to the veteran's death.  However, heart disease 
and respiratory disability were not present during service or 
for many years thereafter.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his service-
connected ear disability, and the Board has reviewed her 
statements and January 2000 RO and December 2001 Board 
hearing testimony.  As the appellant is not a medical expert, 
however, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's death 
and his service-connected ear disability.  Instead, there is 
a medical opinion to the contrary.  As such, the Board is 
compelled to find that the preponderance of the evidence is 
against entitlement to service connection for the cause of 
the veteran's death.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

